The above entitled matter came duly on for hearing before the Supreme Court of Minnesota, Oscar R. Knutson, Chief Justice, presiding, in chambers, in the State Capitol Building in the city of St. Paul, Minnesota, on the 20th day of October, 1970, at 2 p. m., upon a motion by the petitioner, the State Board of Law Examiners, for a stay of the above entitled proceeding upon certain conditions. Kenneth M. Anderson, president, and Herbert C. Davis, counsel for the State Board of Law Examiners, appeared on behalf of the State Board of Law Examiners. Paul H. Ray, respondent, and Jack M. Winick, his attorney, have joined in the motion and appeared before the court in connection with this proceeding on July 14, 1970.
The court, being fully advised in the premises, upon the motion of the State Board of Law Examiners, concurred in by the respondent and his attorney, and upon the stipulation between the respective parties in this proceeding, makes the following order:
It Is Ordered that the above entitled proceeding be and is hereby stayed upon the conditions recited in this order.
It Is Further Ordered that respondent subject himself to the supervision of his accounts, records and professional affairs by an appointee of the president of the State Board of Law Examiners for a period of 1 year from the date of this order; that respondent furnish *564such information as may be required by such examiner or examiners as they may request; that the representations, covenants and agreements contained in the stipulation attached to the motion of the State Board of Law Examiners herein be incorporated in this order and be performed by the respondent as a condition of this order; that respondent notify the petitioner (or any agency then charged with the responsibility for the discipline of attorneys) 60 days prior to the expiration of the 1-year probationary term herein provided; and, unless petitioner or any agency then charged with the responsibility for discipline of attorneys shall make a motion to reopen the proceedings prior to the expiration of the 1 year probationary term herein provided, the proceedings herein be dismissed without further order of the court.
It Is Further Ordered that in the event that the representations contained in such stipulation shall be untrue or in the event that respondent shall fail to perform the covenants and agreements contained in the stipulation then the State Board of Law Examiners shall be entitled to exercise any rights, options, or privileges conferred upon it by the terms of the stipulation forming the basis of the motion to stay proceedings herein.
Dated: This 20th day of November, 1970.
By the Court
Oscar R. Knutson
Chief Justice